DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.

Applicant’s amendments to the claims dated 02/09/2021 are acknowledged.  Claims 1, 4-6, 12, 15-17, 19-20 and 23-29 are pending and subject to prosecution.  Claims 1, 12, 17, 19, 20 and 23-24 are amended.  Claims 27-29 are new.  Claims 2-3, 13-14, 18, 21-22 are cancelled with the amendment of 02/09/2021.

WITHDRAWN REJECTIONS
Any rejection not reiterated herein is WITHDRAWN.

RESPONSE TO ARGUMENTS
Any argument with regard to a WITHDRAWN rejection is moot.  Any argument pertinent to a new or maintained rejection can be found below.


The instant Application, filed 4/4/2018, is a 371 National Stage Application of PCT/EP2016/073838 filed 10/6/2016, which claims priority to EP15188486.3, filed 10/6/15.  A copy of the certified EP document has been provided in the instant Application.  Thus the earliest possible priority for the instant application is 10/6/15.

CLAIMS
Independent claims 1, 12, are 16 are directed to methods of protecting a virus from surface-induced plastic degradation in solution by adding the β-cyclodextrin, 2-hydroxypropyl-β-cyclodextrin, to the viral solution.  Independent claims 1 and 12 have been amended to require the β-cyclodextrin is 2-hydroxypropyl-β-cyclodextrin.  Claim 16 had previously required this limitation (showing insertions only):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale







MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 12, 15-17, 19-20 and 23-26 remain, and new claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2003/0232018 to Lehmberg of record, further in view of US Patent Application Publication No. 2009/0219780 to Castillo of record, and Uettwiller et al.  Quantification of Protein Adsorption onto the Surface of Single-Use Flexible Containers.  BioProcess International, 2006. 4(6):S22-S26, of record, Uekama et al.  Cyclodextrin Drug Carrier Systems.  Chemical Reviews, 1998. 2045-2076, of record, and Croyle et al., Development of Formulations That Enhance Physical Stability of Viral Vectors For Gene Therapy.  Gene Therapy, 2001. 8:1281-1290, of record. This rejection is modified as a result of Applicant’s amendments to the claims, including to include new claims 27-29.
 With regard to claims 1, 12 and 16, Lehmberg discloses storage of liquid formulations of adenoviruses in plastic containers results in a loss of viral infectivity and/or titer (Paragraphs [0023], [0027]-[0028], FIG 1).  Lehmberg discloses the loss of viral infectivity and/or titer is likely due to the adsorption of the virus to the surface of the container (paragraph [0028], [0037]).  Lehmberg discloses the plastic containers can be any plastic, including polypropylene, polyethylene or polycarbonate (paragraph [0045]).  Lehmberg discloses adding a stabilizer to the adenoviral stocks to preserve the loss 
However, Lehmberg does not disclose that the stabilizing formulation comprises the β-cyclodextrin of 2-hydroxypropyl-β-cyclodextrin (claims 1, 12, 16), or that the plastic container is a plastic bioprocess bag (claims 1, 12, 16), that the β-cyclodextrin is in solution at a concentration between about 1% (w/w) to about 30% (w/w) (claim 1), that the bioprocess bag comprises Ethylene Vinyl Acetate (claim 16).
Castillo discloses plastic bioprocess bags are used to harvest virus particles (paragraph [0223]). 
Uettwiller discloses plastic bioprocess bags are used in the manufacturing of biologicals, such as recombinant proteins and antibodies in liquid and frozen forms (page 22). Uettwiller discloses the biologicals within the bioprocess bag can become denatured and degraded by adsorption on the container surface (page 22). Uettwiller discloses plastic bioprocess bags comprise ethylene vinyl acetate or polyethylene (page 24).
Uekama discloses β-cyclodextrins act as carriers within pharmaceutical formulations and aid in solubulization and stability of their guest molecule (Abstract; page 2045).  Uekama discloses β-cyclodextrins have been shown to stabilize the degradation of proteins in solution (page 2054-2055).  Uekama discloses 2-hydroxypropyl-β-cyclodextrin and 6-O-maltosyl- β-cyclodextrin have been shown to inhibit the adsorption of insulin to the surfaces of containers, as well as prevent its aggregation (page 2066).  Uekama discloses the effect of β-cyclodextrin with its guest molecule, such as insulin, is influenced by the concentration of β-cyclodextrin in solution (page 2066).  Thus, Uekama discloses the concentration of β-cyclodextrin in solution is a results effective variable.
Croyle discloses methods of preserving viral vectors “to address an issue that is critical to the success of any multicenter gene therapy clinical trial – maintenance of vector viability during shipping and storage at remote test sites” (abstract).   Croyle discloses 0.5% (w/w) of β-cyclodextrin (BCM) in liquid solution with adenovirus particles preserved viral stability for about a month at 4oC compared to PBS (Table 2), which reads on “about 1% (w/w) to about 30% (w/w)” as claimed.  Croyle discloses the compounds used to preserve viruses “were selected from a panel of pharmaceutically acceptable compounds known to promote the physical stability of protein and peptide-based therapeutics currently on the market” (page 1281, last paragraph bridging page 1282).
It would have been prima facie obvious to combine the disclosures of Lehmberg on methods of protecting viruses, including adenoviruses, from surface-induced degradation in a plastic container, wherein the degradation is caused by surface adsorption of the virus to the plastic side wall, further with the disclosures of Castillo, Uettwiller, Uekama, Croyle. With regard to the claimed plastic ethylene vinyl acetate bioprocess bag, a skilled artisan would have been motivated to protect viral particles from surface-induced degradation in a plastic bioprocess bag, as Castillo discloses it was known to harvest viral particles in plastic bioprocess bags, and Uetwiller discloses that surface-induced degradation of biological proteins was a known problem in ethylene vinyl acetate bioprocess bags.  MPEP 2143(I)(C): Use of known technique to improve similar devices (methods, or products) in the same way. 
With regard to the claimed requirement of using a β-cyclodextrin, including 2-hydroxypropyl-β-cyclodextrin, to inhibit surface-influenced degradation of viruses, a skilled artisan would have been motivated to add a 2-hydroxypropyl-β-cyclodextrin to a liquid solution capable of protecting viruses against surface-induced degradation because Uekama discloses β-cyclodextrins are known stabilizers of proteins in solution, and 2-hydroxypropyl-β-cyclodextrin has been shown to prevent protein adsorption to container side walls. Croyle further shows addition of a β-cyclodextrin, at the instantly claimed concentration, to a solution of viruses is capable of preserving viral stability.  MPEP 2143 (I)(A) 
To the extent Applicant argues that the prior art does not disclose the “about 1% (w/w) to about 30% (w/w)” explicitly, it is noted that the claimed amount comprises “about” and the “0.5%” w/w disclosed by Croyle meets this limitation.  Further, Uekama discloses the concentration of β-cyclodextrin in solution is a results effective variable.  The arrival of the claimed range would have been a matter of routine optimization by the skilled artisan: MPEP 2144(II)(A)(B): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and “there is a motivation to optimize result-effective variables.”
A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as surface-induced degradation of viruses in plastic containers was a known problem, β-cyclodextrins were a known solution to stabilize proteins from surface-induced degradation, and β-cyclodextrins were a known solution stabilize viral particles in solution at the time of the invention.
With regard to claims 4, 5 and 15, Lehmberg does not disclose that the plastic container is a plastic bioprocess bag comprising Ethylene Vinyl Acetate.  However, Castillo discloses it was known to harvest viral particles in plastic bioprocess bags, and Uetwiller discloses that surface-induced degradation of biological proteins was a known problem in ethylene vinyl acetate bioprocess bags.  Thus the selection of a bioprocess bag comprising Ethylene Vinyl Acetate is obvious for the same reasons as stated above for claims 1, 12 and 16.
With regard to claim 6, wherein the virus is an adenovirus, Lehmberg discloses adenoviruses are subjected to surface-induced degradation.
With regard to claims 17, 19-20, 23-26, and new claims 27-29, wherein the 2-hydroxypropyl-β-cyclodextrin is added to said solution at the concentration of above 5% (w/w) up to 30% (w/w) (claims 17, 20, 24, 26-29); or at the concentration of 1% (w/w/) to 30% (w/w) (claims 19, 23, 25), it is noted that Lehmberg does not disclose the claimed concentration range.  However, Croyle discloses methods of preserving viral vectors “to address an issue that is critical to the success of any multicenter gene therapy clinical trial – maintenance of vector viability during shipping and storage at remote test sites” (abstract).   Croyle discloses 0.5% (w/w) of β-cyclodextrin (BCM) in liquid solution with adenovirus particles preserved viral stability for about a month at 4oC compared to PBS (Table 2), which reads on “about 1% (w/w) to about 30% (w/w)” as claimed.  Croyle discloses the compounds used to preserve viruses “were selected from a panel of pharmaceutically acceptable compounds known to promote the physical stability of protein and peptide-based therapeutics currently on the market” (page 1281, last paragraph bridging page 1282).
Further, Uekama discloses the concentration of β-cyclodextrin in solution is a results effective variable.  The arrival of the claimed range would have been a matter of routine optimization by the skilled artisan: MPEP 2144(II)(A)(B): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and “there is a motivation to optimize result-effective variables.”
Thus, the claimed ranges of above 5% (w/w) up to 30% (w/w) (claims 17, 20, 24, 26-29); or at the concentration of 1% (w/w/) to 30% (w/w) (claims 19, 23, 25) are obvious from the cited art.

RESPONSE TO ARGUMENTS
Applicant’s arguments filed 02/09/2021 have been fully considered but are not persuasive.  At pages 6-7 of the response Applicant argues none of the cited art is anticipatory and that none of Castillo, Uettwiller, Uekama or Croyle cure the deficiencies of Lehmberg:
Applicant argues that Lehmberg does not teach a virus solution in a plastic bioprocess bag, or use of a 2-hydroxypropyl-β-cyclodextrin for protecting a virus from surface-induced degradation.  The Examiner agrees; Lehmberg discloses storage of liquid formulations of adenoviruses in plastic containers results in a loss of viral infectivity and/or titer (Paragraphs [0023], [0027]-[0028], FIG 1).   Lehmberg discloses adding a stabilizer to the adenoviral stocks to preserve the loss of adenoviral activity (paragraph [0019]-[0020]).  Lehmberg discloses the efficacy of the stabilizer, functions in some embodiments by preventing the adenovirus from adsorbing to the wall of the container (paragraph [0057]).  Lehmberg discloses the stabilizing formulation can comprises any additional excipients or carriers (paragraph [0021]).  Thus, Lehmberg discloses methods of protecting viruses, including adenoviruses, from surface-induced degradation in a plastic container.
Regardless, Lehmberg is not applied alone, but in combination with Castillo, Uettwiller, Uekama and Croyle, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone.
Applicant argues Castillo does not teach or suggest harvesting or collecting media in the collection pouches therein need any protection, nor suggests the use of a 2-hydroxypropyl-β-cyclodextrin to protect the viruses from surface-induced degradation; The Examiner agrees.  However, Castillo was cited as a secondary reference to show plastic bioprocess bags are used to harvest virus particles (paragraph [0223]). The claimed invention becomes obvious when the references are considered together as a whole rather than each alone.
Applicant argues Uettwiller describes quantification of protein adsorption onto the surface of single-use flexible containers.  Applicant argues that Uettwiller does not teach or suggest stabilization of a viral solution, nor suggests the use of a 2-hydroxypropyl-β-cyclodextrin to protect the viruses from surface-induced degradation. The Examiner is not persuaded.  Uettwiller is a secondary reference to show plastic bioprocess bags are used in the manufacturing of biologicals, such as recombinant proteins and antibodies in liquid and frozen forms (page 22). Uettwiller discloses the biologicals within the bioprocess bag can become denatured and degraded by adsorption on the container surface (page 22).    The claimed invention becomes obvious when the references are considered together as a whole rather than each alone.
Applicant argues that Uekama discloses the β-cyclodextrins are known stabilizers of proteins
Uekama is a secondary reference to show β-cyclodextrins act as carriers within pharmaceutical formulations and aid in solubulization and stability of their guest molecule (Abstract; page 2045).  Uekama discloses β-cyclodextrins have been shown to stabilize the degradation of proteins in solution (page 2054-2055). With regard to Applicant’s assertion that Uekama’s disclosure relating to proteins in solution stabilized by β-cyclodextrins does not teach or suggest that β-cyclodextrins would be capable of protecting a virus from surface-induced degradation in a plastic bioprocess bag, particularly in light of Uettwiller’s disclosure relating the differences in binding of proteins and formulations to plastic surfaces, the Examiner cannot agree.  
Applicant is arguing that Uekama is nonanalogous art because Uekama does not recite that β-cyclodextrins can be used for stabilization of viruses.  However, with regard to nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Uekama discloses that β-cyclodextrins can be used to protect proteins in solution, and thus act as a stabilizer of formulations in solution.  Further, a skilled artisan reading Croyle, who discloses β-cyclodextrins are capable of stabilizing adenoviruses in solution would look to Uekama, as Croyle discloses its formulations using β-cyclodextrins is based on formulations which were first identified as stabilizers of proteins in solution (page 1281, last paragraph bridging page 1282).    Thus, the Examiner disagrees with Applicant’s assertion that one of skill in the art would not consider Uekama as relevant to the claimed invention, when reading Uetwiller’s teaching that protein binding can vary from different proteins and different formulation conditions because Croyle discloses its formulations using β-cyclodextrins is based on formulations which were first identified as stabilizers of proteins in solution (page 1281, last paragraph bridging page 1282). 

Applicant disagrees with the Examiner’s reasoning above, which was articulated in the Final Rejection of 11/09/21, by arguing one of ordinary skill in the art would not have considered the disclosure of β-cyclodextrin in Croyle, let alone combine it with Uekama, because Croyle discloses the formulation containing β-cyclodextrin and KPBS was only 20 days at 4oC, which was shorter than the disclosed formulations containing sucrose, mannitol and Span 20 but not β-cyclodextrin.  Thus, Applicant argues a skilled artisan would not be motivated to select the formulation that has a shorter 
Applicant’s contention that the skilled artisan would not select the β-cyclodextrin formulation as a stabilizer because the shelf life of the formulations therein using the β-cyclodextrins is shorter than the formulations therein using sucrose, and even if they did, there would be no expectation of success, is not persuasive.
Patents are relevant as prior art for all they contain. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989). Nonpreferred embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). See M.P.E.P. §2123.
Croyle discloses 0.5% (w/w) of β-cyclodextrin (BCM) in liquid solution with adenovirus particles preserved viral stability for about a month (20 days) at 4oC compared to PBS (Table 2). The fact that the β-cyclodextrin formulation has a shorter shelf-life than the sucrose formulation comprising Mannitol and Span 20 does not undermine Croyle’s disclosure that β-cyclodextrins functioned as a viral stabilizer in solution.  The formulations which comprised no stabilizer (in DPBS) had a shelf life of 15 minutes at 4oC (See Table 2). Thus, the 20 days of stabilization using the β-cyclodextrin of Croyle represents a viable stabilizer for viruses, as shown by Croyle.
At pages 7-8 of the Reply, Applicant argues that even if there was motivation to select the β-cyclodextrin solution of Croyle, there would be no expectation of success in arrive at the use of 2-
At page 8 of the Reply, Applicant further argues that based on the temperature changes from -20oC to 4oC, Croyle saw a decrease of stability from 360 days to 20 days in the formulations comprising β-cyclodextrins, and as such the skilled artisan would not have considered the disclosure of Croyle when seeking virus stabilization at more “realistic” temperatures, such as 25oC, as allegedly demonstrated by Examples 2 and 3 of the present Application.  The Examiner is not persuaded.  The instant claims do not require that the protection from surface-induced degradation occurs at any temperature or for any length of time.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
At page 8, Applicant argues that because Croyle does not disclose the use of the 2-hydroypropyl-β-cyclodextrin provides protection in a bioprocess bag, only in glass vials, there would be no expectation of success in using 2-hydroypropyl-β-cyclodextrin in a plastic container.  Applicant contends that the burden of proof of expectation of success resides with the Examiner, and it is allegedly not Applicant’s burden to support Applicant’s previous argument that there would be no expectation of success that the 2-hydroypropyl-β-cyclodextrin is capable of stabilization in plastic.  Applicant argues that there are 
The Examiner cannot agree.  Applicant takes the position that there would be no (zero) expectation of success in practicing the claimed invention – when the Examiner notes that the successful practice of the instant claims merely requires that the addition of 2-hydroypropyl-β-cyclodextrin results in some degree of “protecting” from surface-induced degradation (recited in the preamble), when in a bag of “a plastic” or “a plastic bioprocess bag” or “an Ethylene Vinyl Acetate bioprocess bag” because Croyle reduces to practice its methods in glass, not plastic.  Indeed, a prima facie case of obviousness requires a “reasonable” expectation of success to practice the claimed invention.  Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart.  Applicant’s argument that there would be no (zero) expectation of success that 2-hydroypropyl-β-cyclodextrin is allegedly supported by Applicant’s disclosure that there are functional differences of the 2-hydroypropyl-β-cyclodextrin between glass and plastic containers.  However, the working examples of the instant Application which show functional differences in degradation between glass and plastic is not evidence that there would be no expected stabilization in plastic at the time of the invention.  
Rather, at the time of the invention, Croyle teaches β-cyclodextrins function to stabilize adenoviruses in solution.  Croyle does not limit the teachings therein to glass.  There is no disclosure in Croyle that suggests the functional effect of β-cyclodextrins would only be seen in glass.  Applicant’s position that because Croyle does not reduce to practice the effect of β-cyclodextrin in plastic container is, in and of itself, not evidence that there would be no expectation of success.  Given Croyle’s non-limiting disclosure regarding the use of β-cyclodextrins as stabilizers, a skilled artisan would expect that the β-cyclodextrins would function similarly regardless of container, absent evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1, 4-6, 12, 15-17, 19-20 and 23-26 remain, and new claims 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12, 19 of U.S. Patent No. 10,272,032, taken in view of US Patent Application Publication No. 2003/0232018 to Lehmberg, of record, in view of US Patent Application Publication No. 2009/0219780 to Castillo, of record, and Uettwiller et al.  Quantification of Protein Adsorption onto the Surface of Single-Use Flexible Containers.  BioProcess International, 2006. 4(6):S22-S26, of record, Uekama et al.  Cyclodextrin Drug Carrier Systems.  Chemical Reviews, 1998. 2045-2076, of record, and Croyle et al., Development of Formulations That Enhance Physical Stability of Viral Vectors For Gene Therapy.  Gene Therapy, 2001. 8:1281-1290, of record.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variant of the patented claims, in light of the cited art.
Instant independent claims 1, 12, and 16 are directed to methods of protecting a virus (adenovirus) from surface-induced plastic degradation by adding a 2-hydroypropyl-β-cyclodextrin to a solution in a plastic bioprocess bag (including ethylene vinyl acetate).  The instant application has an earliest priority date of 10/6/15.
Claims 11, 12 and 19 of the 10,272,032 patent are directed to “a method of preserving a recombinant adenovirus” comprising, incubating the virus in a preservation solution comprising, at least, hydroxypropyl-beta-cyclodextrin, and storing the solution between about 2o to 8 o
Thus, the recited claims of the ‘032 patent disclose an obvious variant comprising a species of preserving viral vectors in solution using a specific β-cyclodextrin.  It would have been obvious to modify the claims of the ‘032 patent to the instant claims in light of the prior art:
The disclosures of Lehmberg, Castillo, Uettwiller and Croyle are applied as in the 103 rejection above, the content of which is incorporated herein, in its entirety.
Lehmberg discloses methods of protecting viruses, including adenoviruses, from surface-induced degradation in a plastic container, wherein the degradation is caused by surface adsorption of the virus to the plastic side wall;
Castillo discloses it was known to harvest viral particles in plastic bioprocess bags;
Uettwiller discloses that surface-induced degradation of biological proteins was a known problem in ethylene vinyl acetate bioprocess bags;  
Uekama discloses β-cyclodextrins are known stabilizers of proteins in solution, and 2-hydroxypropyl-β-cyclodextrin has been shown to prevent protein adsorption to container side walls; Uekama discloses the concentration of β-cyclodextrin in solution is a results effective variable.  
Croyle shows addition of a β-cyclodextrin, at the instantly claimed concentration, to a solution of viruses is capable of preserving viral stability at 4oC.  
Thus, it would have been obvious to modify the claims of the earlier 10,272,032 patent to arrive at the claimed invention.  In the instant case, all of the instantly claimed elements can be found in the prior art, although not in a single reference, with the only difference between the claimed invention and the prior art is the lack of actual combination of elements in a single prior art reference.  Further, in combination, each element merely performs the same function as it does separately: bioprocess bags are plastic containers that house viruses, and the biologics housed within bioprocess bags are known to degrade based on adsorption to the plastic side wall; β-cyclodextrin is a known protein stabilizer, wherein stabilization has been shown by the ability of β-cyclodextrin to prevent proteins from adsorption on container side walls, and β-cyclodextrin has been demonstrated as of stabilizing adenoviruses in solution.  
Instant claims 4-6, 15-17, 19-20, 23-29 are obvious over the cited art for the reasons stated above.

Claims 1, 4-6, 12, 15-17, 19-20 and 23-26 remain, and new claims 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-69 of U.S. Patent No. 9,974,737, taken in view of US Patent Application Publication No. 2003/0232018 to Lehmberg, of record, in view of US Patent Application Publication No. 2009/0219780 to Castillo, of record, and Uettwiller et al.  Quantification of Protein Adsorption onto the Surface of Single-Use Flexible Containers.  BioProcess International, 2006. 4(6):S22-S26, of record, Uekama et al.  Cyclodextrin Drug Carrier Systems.  Chemical Reviews, 1998. 2045-2076, of record, and Croyle et al., Development of Formulations That Enhance Physical Stability of Viral Vectors For Gene Therapy.  Gene Therapy, 2001. 8:1281-1290 of record; and US Patent 5,932,223 to Burke of record.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variant of the patented claims, in light of the cited art.
Instant independent claims 1, 12, and 16 are directed to methods of protecting a virus (adenovirus) from surface-induced plastic degradation by adding a 2-hydroypropyl-β-cyclodextrin to a solution in a plastic bioprocess bag (including ethylene vinyl acetate).  The instant application has an earliest priority date of 10/6/15.
Each of independent claims 1-3, 5, 7-8, 15, 21, 26 and 38 of the 9,974,737 patent are directed to “a formulation for adenoviruses” comprising “recombinant adenovirus” comprising, a solution comprising, at least, hydroxypropyl-β-cyclodextrin, and the solution is a liquid formulation.  The earliest priority date for the 9,974,737 patent is September 19, 2013.  Therefore, the priority of the patent is earlier than the earliest possible date of the instant application.
Thus, the recited claims of the ‘737 patent disclose an obvious variant of practicing the instant claims: practicing the instant claims necessarily results in a liquid formulation comprising adenoviruses in β-cyclodextrin.  It would have been obvious to modify the claims of the ‘737 patent to the instant claims in light of the prior art:
The disclosures of Lehmberg, Castillo, Uettwiller and Croyle are applied as in the 103 rejection above, the content of which is incorporated herein, in its entirety.
Lehmberg discloses methods of protecting viruses, including adenoviruses, from surface-induced degradation in a plastic container, wherein the degradation is caused by surface adsorption of the virus to the plastic side wall;
Castillo discloses it was known to harvest viral particles in plastic bioprocess bags;
Uettwiller discloses that surface-induced degradation of biological proteins was a known problem in ethylene vinyl acetate bioprocess bags;  
Uekama discloses β-cyclodextrins are known stabilizers of proteins in solution, and 2-hydroxypropyl-β-cyclodextrin has been shown to prevent protein adsorption to container side walls; Uekama discloses the concentration of β-cyclodextrin in solution is a results effective variable.  
Croyle shows addition of a β-cyclodextrin, at the instantly claimed concentration, to a solution of viruses is capable of preserving viral stability at 4oC.  
Thus, it would have been obvious to modify the claims of the earlier 10,272,032 patent to arrive at the claimed invention.  In the instant case, all of the instantly claimed elements can be found in the prior art, although not in a single reference, with the only difference between the claimed invention and the prior art is the lack of actual combination of elements in a single prior art reference.  Further, in combination, each element merely performs the same function as it does separately: bioprocess bags are plastic containers that house viruses, and the biologics housed within bioprocess bags are known to degrade based on adsorption to the plastic side wall; β-cyclodextrin is a known protein stabilizer, wherein stabilization has been shown by the ability of β-cyclodextrin to prevent proteins from 
With regard to claim 26 of the ‘737 patent, which requires wherein the liquid formulation comprising adenoviruses and hydroxyl-β-cyclodextrin (HBCD), and wherein “the liquid formulation has a longer shelf life at 25o C in comparison to a liquid formulation not containing the citrate and HBCD” this limitation is obvious over US Patent 5,932,223 to Burke.  Burke discloses 5% (w/w) of sulfated β-cyclodextrin in liquid solution with rotovirus particles preserved viral stability for a week at 37oC (column 11, lines 18-52, Table 6).  It would have been obvious that a liquid formulation comprising a virus and further comprising a β-cyclodextrin would have a longer shelf-life at an elevated temperature compared to a solution that does not comprise the β-cyclodextrin as this has been established by the disclosure Burke.
Instant claims 2-6, 13-15 and 17-26 are obvious over the cited art for the reasons stated above.

RESPONSE TO ARGUMENTS
Applicant’s arguments filed 02/09/21 with regard to the obvious-type double patenting rejections have been fully considered but are not persuasive.  Applicant argues that the claims are not obvious over the cited patents, further in light of Lehmberg, Castillo, Uettwiller and Croyle for the same reasons as stated above in the rebuttal of the 103 rejection.  These arguments are not persuasive for the 103 rejection of record, nor for the double patenting rejections for the same reasons as stated above.

Conclusion
No claims are allowed.  No claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633